            Case 20-16654-PGH          Doc 12     Filed 07/11/20     Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                        SOUTHERN DISTRICT OF FLORIDA
                                     www.flsb.uscourts.gov

In re:
         Carlos A Rey Ruz                              Case No. 20-16654-PGH

            Debtor(s).                                 Chapter 7
_________________________/

                              CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the Motion for Contempt,

Compel, and for Sanctions Against Great Lakes Credit Union and Notice of Hearing was

sent to all parties on the attached service list on July 10, 2020.

Electronically: Sonya Salkin, Trustee,

First Class Mail:

Debtor(s), Carlos A Rey Ruz
6201 N Falls Circle Drive #413
Lauderhill, FL 33319-6857

CERTIFIED MAIL:

Great Lakes Credit Union                           Great Lakes Credit Union
Attn: Steve Bugg, President & CEO                  Attn: Steve Bugg, President & CEO
PO Box 1289                                        2111 Waukegan Road
Bannockburn IL 60015-0000                          Bannockburn, IL 60015


                                       Respectfully Submitted:

                                       ROBERT SANCHEZ, P.A.
                                       Attorney for Debtor
                                       355 West 49th Street
                                       Hialeah, FL 33012
                                       Tel. 305-687-8008

                                       By:/s/ Robert Sanchez_____________
                                       Robert Sanchez, Esq., FBN#0442161
